DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020, 02/17/2021, and 09/03/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-8, 10, 13-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 20080020493 A1).Regarding claim 1:Jin teaches (FIG. 2) a system for monitoring a water ([0051]) collecting container (100, 101a, 101b) comprising:
a first sensor (141; however, 142, 143, or 144 may instead be interpreted as the first sensor) operable to detect if water is present within the water collecting container (e.g. [0034]); 
a second sensor (120) operable to determine a level of water within the water collecting container (e.g. [0027]); and 
a processing device (e.g. FIG. 1 - 400) operably coupled to (e.g. claim 32) the first sensor and the second sensor
Regarding claim 6:Jin teaches all the limitations of claim 1, as mentioned above.Jin also teaches (FIG. 2):
wherein at least one of the first sensor and the second sensor (120) is an ultrasonic sensor ([0032])
Regarding claim 7:Jin teaches all the limitations of claim 1, as mentioned above.Jin also teaches (FIG. 2):
wherein at least one of the first sensor (141; however, 142, 143, or 144 may instead be interpreted as the first sensor) and the second sensor is mounted adjacent an upper end of the water collecting container (100, 101a, 101b)
Regarding claim 8:Jin teaches all the limitations of claim 1, as mentioned above.Jin also teaches (FIG. 2):
wherein the first sensor (141 - [0034]; however, 142, 143, or 144 may instead be interpreted as the first sensor) and the second sensor (120 - [0027]) are simultaneously operable 
Regarding claim 10:Jin teaches all the limitations of claim 1, as mentioned above.Jin also teaches:
wherein the processing device is operable to generate an alert when the level of water within the water collecting container reaches a predetermined threshold ([0035], [0040], [0047], [0077]-[0078])
Regarding claim 13:Jin teaches (FIG. 2) a method of monitoring a water ([0051]) collecting container comprising:
detecting (e.g. [0034]) if water is present within the water collecting container via a first sensor (141; however, 142, 143, or 144 may instead be interpreted as the first sensor); 
determining a level (e.g. [0027]) of water present within the water collecting container with a second sensor (120); and 
generating an alert via an indicator if the level of water present within the water collecting container exceeds a predetermined threshold ([0035], [0040], [0047], [0077]-[0078])
Regarding claim 14:Jin teaches all the limitations of claim 13, as mentioned above.Jin also teaches (FIG. 2):
wherein detecting if water is present within the water collecting container (via 141 - [0034]; however, 142, 143, or 144 may instead be interpreted as the first sensor) and determining the level of water present within the water collecting container (via 120 - [0027]) occur simultaneously (also see [0032]-[0036], [0050])
Regarding claim 18:Jin teaches all the limitations of claim 13, as mentioned above.Jin also teaches:
wherein determining a level of water present within the water collecting container with a second sensor includes emitting a sound wave into an interior of the water collecting container ([0032])
Regarding claim 19:Jin teaches all the limitations of claim 13, as mentioned above.Jin also teaches:
wherein the predetermined threshold indicates that the water collecting container is almost full ([0035], [0040], [0047], [0077]-[0078])
Regarding claim 20:Jin teaches all the limitations of claim 13, as mentioned above.Jin also teaches:
wherein the predetermined threshold indicates that the water collecting container is full ([0035], [0040], [0047], [0077]-[0078])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 20080020493 A1) in view of Tran et al. (US 20140184247 A1).Regarding claim 2:Jin teaches all the limitations of claim 1, as mentioned above.Jin fails to teach:
wherein at least one of the first sensor and the second sensor is a conductive sensorTran teaches:
wherein at least one of the first sensor and the second sensor is a conductive sensor ([0008], [0010]-[0013])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive sensor of Tran instead of the sensor (e.g. 141) of Jin as they are art-recognized equivalents for the purposes of detecting the presence/level of liquid.
Regarding claim 3:Jin and Tran teach all the limitations of claim 2, as mentioned above.Jin fails to teach:
wherein both the first sensor and the second sensor are conductive sensorsTran teaches:
conductive sensors may be used for discrete detection (presence or absence of liquid at the sensor) or continuous level detection ([0008], [0010]-[0013])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one conductive, discrete sensor of Tran instead of the discrete sensor (e.g. 141) of Jin and to use another conductive, continuous level sensor of Tran instead of the continuous level sensor (e.g. 120) of Jin as they are art-recognized equivalents for detecting the presence/level of liquid.
Regarding claim 4:Jin and Tran teach all the limitations of claim 2, as mentioned above.Jin also teaches (FIG. 2):
wherein at least one of the first sensor and the second sensor (120) is mounted to a base (e.g. 102) of the water collecting container
Regarding claim 5:Jin and Tran teach all the limitations of claim 2, as mentioned above.Jin also teaches (FIG. 2):
wherein at least one of the first sensor (e.g. 141) and the second sensor is mounted within the water collecting container (100, 101a, 101b) at a position offset from a base (e.g. 102) of the water collecting container
Regarding claim 9:Jin teaches all the limitations of claim 1, as mentioned above.Jin fails to teach:
wherein operation of the second sensor is initiated in response to detecting water within the water collecting container by the first sensorTran teaches:
wherein operation of the second sensor is initiated in response to detecting water by the first sensor (e.g. [0015], [0061])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to initiate operation of the second sensor in response to detecting the presence of water by the first sensor, as taught by Tran, in the device of Jin to reduce energy consumption and increase longevity of the second sensor.
Regarding claim 15:Jin teaches all the limitations of claim 13, as mentioned above.Jin fails to teach:
wherein determining the level of water present within the water collecting container with the second sensor occurs in response to detecting that water is present within the water collecting container via the first sensorTran teaches:
wherein determining the level of water with the second sensor occurs in response to detecting that water is present via the first sensor (e.g. [0015], [0061])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to initiate operation of the second sensor in response to detecting the presence of water by the first sensor, as taught by Tran, in the method of Jin to reduce energy consumption and increase longevity of the second sensor.
Regarding claim 16:Jin teaches all the limitations of claim 13, as mentioned above.Jin fails to teach:
wherein detecting if water is present within the water collecting container includes evaluating an electrical conductivity at the first sensorTran teaches:
wherein detecting if water is present includes evaluating an electrical conductivity at the first sensor ([0008], [0010]-[0013])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive sensor of Tran instead of the sensor of Jin as they are art-recognized equivalents for the purposes of detecting the presence/level of liquid.
Regarding claim 17:Jin teaches all the limitations of claim 13, as mentioned above.Jin fails to teach:
wherein determining a level of water present within the water collecting container with a second sensor includes evaluating an electrical conductivity at the second sensorTran teaches:
wherein determining a level of water with a second sensor includes evaluating an electrical conductivity at the second sensor ([0008], [0010]-[0013])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive sensor of Tran instead of the sensor of Jin as they are art-recognized equivalents for the purposes of detecting the presence/level of liquid.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 20080020493 A1) in view of Spanger (US 20050138939 A1).Regarding claim 11:Jin teaches all the limitations of claim 1, as mentioned above.Jin fails to teach:
wherein the water collecting container includes a non-conductive traySpanger teaches:
wherein the water collecting container includes a non-conductive tray ([0031])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid level detection of Jin in a non-conductive water collecting tray, as taught by Spanger, as it is the use of a known technique (the liquid level detection of Jin) to improve similar devices (liquid level detection of Spanger). One of ordinary skill in the art would recognize that liquid level detection techniques, such as the two sensor liquid level detection of Jin, may be used in a wide array of other devices which require liquid level detection, such as the condensation overflow prevention device of Spanger.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 20080020493 A1) in view of Xu (CN 104720443 A - all citations are to the attached English translation).Regarding claim 12:Jin teaches all the limitations of claim 1, as mentioned above.Jin fails to teach:
wherein the water collecting container is mounted within a cabinet of a refrigerated sales cabinetXu teaches (FIGS. 1-2)
wherein the water collecting container (21) is mounted within a cabinet of a refrigerated sales cabinet (abstract, [0002], [0018])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid level detection of Jin for a water collecting container in a refrigerated sales cabinet, as taught by Xu, as it is the use of a known technique (the liquid level detection of Jin) to improve similar devices (liquid level detection of Xu). One of ordinary skill in the art would recognize that liquid level detection techniques, such as the two sensor liquid level detection of Jin, may be used in a wide array of other devices which require liquid level detection, such as the refrigerated sales cabinet of Xu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kamen et al. (US 20210188663 A1); and
Holt et al. (WO 2018217818 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856